Case: 17-11327      Document: 00514752177         Page: 1    Date Filed: 12/07/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                      No. 17-11327                       December 7, 2018
                                                                            Lyle W. Cayce
ALISHIA N. MORRIS-O’BRIEN,                                                       Clerk


                                                 Plaintiff–Appellant,

v.

JOSEPH BRIM,

                                                 Defendant–Appellee.


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 5:15-CV-209


Before OWEN, WILLETT, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Alishia N. Morris-O’Brien moves to proceed in forma pauperis (IFP) from
the denial of the “Motion to Redress” that she filed after the district court
dismissed her pro se complaint as frivolous under the screening provisions of
28 U.S.C. § 1915(e)(2)(B).
       As a threshold matter, Morris-O’Brien’s notice of appeal was filed almost
nine months after the district court’s order denying her Motion to Redress. We
must examine the basis of our jurisdiction, sua sponte if necessary. Mosley v.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-11327     Document: 00514752177     Page: 2   Date Filed: 12/07/2018


                                  No. 17-11327

Cozby, 813 F.2d 659, 660 (5th Cir. 1987). Because Morris-O’Brien’s appeal is
untimely as to the order denying her Motion to Redress, we lack jurisdiction
over it. See Hamer v. Neighborhood Hous. Servs. of Chicago, 138 S. Ct. 13, 16
(2017); Bowles v. Russell, 551 U.S. 205, 214 (2007); 28 U.S.C. § 2107(a).
      Accordingly, Morris-O’Brien’s motion for leave to proceed IFP on appeal
is DENIED. Her appeal of the denial of her Motion to Redress is DISMISSED
for lack of jurisdiction. See Hamer, 138 S. Ct. at 16. Her appeal of the denial of
her motion to seal is DISMISSED because it is frivolous. Finally, her motions
for punitive and exemplary damages and her motion to revoke the district
court’s order requiring her to obtain judicial pre-approval for future filings are
DENIED.
      As we recognized on September 10, 2018, Morris-O’Brien has
accumulated at least three strikes for purposes of § 1915(g). Morris v. Lubbock
County Detention Center, 737 F. App’x 213, 214 (5th Cir. 2018); Morris v. Texas
Boys Ranch, 737 F. App’x 216, 217 (5th Cir. 2018); Morris v. L.C.D.C., 737
F. App’x 218, 219 (5th Cir. 2018). We have not applied the § 1915(g) bar here
because Morris-O’Brien filed this appeal before the bar was imposed. See
Banos v. O’Guin, 144 F.3d 883, 885 (5th Cir. 1998) (per curiam). We reiterate,
however, that Morris-O’Brien is barred under § 1915(g) from proceeding IFP
in any civil action or appeal filed while she is incarcerated or detained in any
facility unless she is under imminent danger or serious physical injury. See
§ 1915(g).




                                        2